Citation Nr: 0112662	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  95-40 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a left knee 
condition, status post lateral meniscectomy, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In May 1997, the Board remanded 
the case to the RO for additional development.  That 
development has been completed, and the case is once again 
before the Board for review. 

The rating decision on appeal also denied the veteran's 
claims of entitlement to service connection for post-
traumatic stress disorder and for a right elbow condition.  
The RO eventually granted service connection for each of 
these claims.  As this constitutes a full grant of the 
benefits sought, these issues are no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's left knee disability, status post lateral 
meniscectomy, is productive of complaints of pain and 
swelling, slight instability, range of motion from zero to 
110 degrees with crepitus, and X-ray evidence of arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
status post lateral meniscectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Codes 5257, 5259 (2000).

2.  The criteria for a separate 10 percent evaluation for 
arthritis of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R.         §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 1993 rating decision, the RO granted service 
connection for a right knee condition characterized as status 
post left lateral meniscectomy.  A 10 percent evaluation was 
assigned from August 1993.  The veteran recently filed a 
claim for an evaluation in excess of 10 percent for his left 
knee disability.  The RO denied the veteran's claim, and the 
veteran perfected a timely appeal. 

I.  Duty to Assist

The VA has a duty to assist the veteran in developing facts 
which are pertinent to that claim.  In November 2000, the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "VCAA") became law, and substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  Where the law or regulations governing a claim change 
after the claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the VCAA notice and 
assistance provisions.  The record includes two VA orthopedic 
examination reports, as well as VA outpatient treatment 
reports.  The veteran affirmatively indicated at a March 2000 
hearing that he had no further evidence to submit.  Moreover, 
the Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  As such, 
compliance with VA's notification requirements have been met.  

The Board finds that the current record is adequate to allow 
for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of he result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  

II.  Background

By way of background, the veteran's service medical records 
show that he was treated in 1969 for complaints of pain and 
instability of the left knee joint, identified as internal 
derangement of the left knee.  In June 1970, shortly after 
his separation from active duty, the veteran underwent a 
lateral meniscectomy of the left knee.  He eventually 
developed degenerative changes of the left knee.  

Recently submitted evidence in support of the current claim 
includes VA outpatient treatment reports which show that the 
veteran was seen on several occasions for left knee pain from 
1993 to 1995.  When seen in December 1993, the veteran 
reported right knee pain and swelling with ambulation.  
Objectively, range of motion testing showed left leg flexion 
from zero to 120 degrees.  Crepitus was present on motion, 
but there no was swelling or effusion.  Some lateral laxity 
was present, but Lachman's testing was negative.  X-ray 
examination showed degenerative joint disease of the left 
knee.  The clinician's overall impression was degenerative 
joint disease of the left knee.  A December 1994 entry noted 
that the veteran was able to flex his left leg from zero to 
100 degrees.  Crepitus, mild valgus laxity, and joint line 
tenderness were also present.  In May 1995, the veteran's 
left knee exhibited flexion from zero to 120 degrees.  A 
valgus deformity was observed, and crepitus was present with 
varus stress.  The assessment was degenerative joint disease 
of the knees.  

In August 1995, the veteran testified before a hearing 
officer at the RO that his left knee was characterized by 
pain and instability.  He explained that he would 
occasionally fall after rising from the sitting position, and 
he reported occasional locking and effusion which made it 
difficult to drive.  He said Veroxicam relieved the pain 
some.  He indicated that he had been prescribed an elastic 
brace with hinges on the side.  He said he had worked in the 
past as a bar tender, but that he was currently unemployed 
due to his physical limitations.  

At a VA orthopedic examination in September 1995, the veteran 
reported chronic pain, swelling, and laxity of the left knee.  
He also reported occasional instability and said he had been 
using a cane every day for the past few years to assist with 
ambulation.  He maintained that he was no longer able to work 
because of his knee.  Upon physical examination, the veteran 
ambulated with a "fairly normal" gait.  Strength in the 
quadriceps was 5/5 bilaterally, and he was able to flex his 
left leg to 104 degrees.  Mild tenderness and mild medial 
laxity were reported, but neither effusion nor erythema was 
present.  The examiner concluded with a diagnosis of left 
knee osteoarthritis, which he said was reasonably stable at 
that time, although requiring the use of an ambulatory aid on 
a daily basis.  

Pursuant to the Board's remand, the veteran was afforded a VA 
orthopedic examination in August 1999.  At that time, the 
veteran said his symptoms involved swelling, instability, and 
occasional locking of the left knee.  He said he used a 
splint on his left knee for support except in warmer weather.  
Although he said he used a cane, he appeared at the 
examination without the use of any assistive aids.  Upon 
physical examination, the veteran was able to flex his left 
leg from zero to 110 degrees.  There was no redness, warmth 
or effusion.  No lateral or medial instability was reported, 
and Drawer sign was negative.  The examiner provided a 
diagnosis of status post left lateral meniscus repair and 
removal of seroma.  She also commented that probable 
underlying degenerative changes were present, and said his 
left knee had only a slight decrease in range of motion.  X-
rays confirmed the presence of arthritic changes and revealed 
some depression of the lateral tibial plateau.  

The veteran testified at a March 2001 hearing before the 
undersigned member of the Board that his left knee condition 
was productive of instability, a significant amount of 
swelling, and increased fatigability with use.  He said he 
used a cane for support while ambulating to prevent his left 
knee from buckling.  He reported frequent falls due to 
instability of his left knee while walking to his mailbox 
about one mile from his house.  He explained that he was able 
to drive short distances but could only drive an automatic 
transmission because he was unable to use a clutch.  He said 
he had not seen a physician in the past two years for his 
left knee condition, and added that this condition had not 
increased much during the past two years.  The veteran's 
representative urged that an evaluation in excess of 10 
percent was warranted under DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), and that a separate compensable rating was 
appropriate for arthritis of the left knee.

III.  Analysis

The veteran's left knee condition, status post lateral 
meniscectomy, is currently evaluated as 10 percent disabling 
under Diagnostic Code 5259, for application in evaluating 
knee disabilities following removal of the semilunar 
cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  The 
Board notes, however, that an evaluation in excess of 10 
percent is not available under this diagnostic code.

In any event, the Board finds that the veteran's left knee 
symptoms as currently reported are most appropriately 
evaluated under Diagnostic Code 5257, concerning subluxation 
or lateral instability of the knee since instability or 
laxity now appears to be the predominate post operative 
aspect of the disability.  See Butts v. Brown, 5 Vet. App. 
532 (1993).  Code 5257 provides a 10 percent evaluation for 
slight recurrent subluxation or lateral instability, a 20 
percent for moderate subluxation or lateral instability, and 
a 30 percent evaluation for severe subluxation or lateral 
instability.  See 38 C.F.R. § 4.71, Diagnostic Code 5257.

Applying these criteria to the facts of this case, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's left knee condition, 
as the veteran's left knee condition is productive of no more 
than slight subluxation or lateral instability.  The Board 
has considered the veteran's contentions that he suffers from 
severe instability of the left knee which requires the use of 
a knee brace and cane for support.  However, the clinical 
findings do not show more than slight instability of the left 
knee.  The December 1993 treatment report noted "some 
lateral laxity" and a negative Lachman's test, while the 
December 1994 treatment report noted "mild valgus laxity."  
The September 1995 VA examination report recorded the 
veteran's complaint of occasional instability, while physical 
examination revealed only mild medial laxity.  When examined 
by VA in August 1999, no lateral or medial instability was 
reported to be present.  

The Board places significantly more weight on these objective 
clinical findings than the veteran's own statements in 
support of his claim.  See Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).  This evidence shows that the 
veteran's left knee condition is manifested by no more than 
slight recurrent subluxation or lateral instability.  
Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's left 
knee condition under Diagnostic Code 5257. 

In addition, as no significant limitation of motion is 
objectively shown, a rating higher than the currently 
assigned 10 percent is not warranted under either of the 
diagnostic codes pertaining to limitation of motion of the 
knee and leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.  Limitation of range of motion of the joint is for 
consideration since DC 5257 does not encompass such 
disability.  Even if the functional limitations described by 
the veteran due to pain could be assessed in terms of degrees 
of limitation of motion, such impairment has not been 
objectively shown to equate to flexion limited to 45 degrees 
or less, or extension limited to 10 degrees or more, the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Codes 5260 and 5261, respectively. 

The Board has also considered the contention advanced by the 
veteran's representative that an increased evaluation is 
warranted on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See 38 C.F.R. § 
4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-05.  
The Board points out, however, that Diagnostic Code 5257 is 
not predicated on loss of range of motion.  As such, 38 
C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 8 Vet. 
App. 202, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).  

Nevertheless, the Board finds that the veteran meets the 
requirements for a separate 10 percent evaluation because his 
left knee condition involves both arthritis in addition to 
the instability rated under DC 5257.  The VA General Counsel 
(GC) has issued two opinions pertinent to claims of 
entitlement to higher evaluations for knee disabilities.  
These GC opinions provide that a veteran who has X-ray 
evidence of arthritis and instability of the knee may be 
evaluated separately under Diagnostic Codes 5003 
(degenerative arthritis) and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23-
97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either Diagnostic Code 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion in addition to actual limitation of motion shown under 
Diagnostic Code 5260 or Diagnostic Code 5261.  See 9-98 at 
paragraphs 1, 6.  A separate evaluation may also be granted 
under Diagnostic Code 5003 and 38 C.F.R. § 4.59, when a 
veteran has full range of motion of the joint but is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The facts in this case show that the veteran has both 
arthritis and instability of the left knee.  X-ray reports 
have confirmed degenerative joint disease of the left knee, 
and physical examination reports show slight laxity of the 
left knee joint.  The evidence also shows painful motion 
apart from the actual limitation of motion shown under 
Diagnostic Code 5260 or Diagnostic Code 5261.  Under these 
circumstances, a separate 10 percent evaluation for the 
veteran's arthritis of the left knee is warranted.  See 
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

The Board has noted the veteran's contentions as to the 
limitations of his left knee on employment, but the record 
does not objectively show that this left knee condition has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  To the contrary , the schedule 
standards contemplate the various aspects of the knee 
disability in this case.  In the absence of factors 
demonstrating an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (2000) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of 10 percent residuals of the left 
lateral meniscectomy on the basis of instability under DC 
5257.  As discussed, the clinical characterizations of the 
instability or ligamentous laxity as not more than "mild" 
most closely approximates slight impairment contemplated for 
the 10 percent rating under DC 5257.  Hence, the doctrine of 
reasonable doubt need not be considered.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  However, since the record also establishes that the 
veteran has arthritis which is associated with some painful 
motion, even though actual limitation of motion is 
noncompensable, a separate 10 percent evaluation for 
arthritis of the left knee is warranted.  To this extent, the 
appeal is granted.  In the absence of more restrictive 
movements of the leg, a rating in excess of 10 percent for 
arthritis is not for application.  


ORDER

An evaluation in excess of 10 percent for status post lateral 
meniscectomy, left knee, is not established.  To this extent, 
the appeal is denied.  

Subject to the provisions governing the award of monetary 
benefits, a separate 10 percent evaluation for arthritis of 
the left knee is granted.  


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeal

 

